 PROB 12C                                                                           Report Date: November 1, 2018
(6/16)

                                       United States District Court                               FILED IN THE
                                                                                              U.S. DISTRICT COURT
                                                                                        EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                         Nov 01, 2018
                                        Eastern District of Washington                       SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision

 Name of Offender: Vernon Jacob Zepp, III                   Case Number: 0980 1:14CR02099-RMP-1
 Address of Offender:                               Selah, Washington 98942
 Name of Sentencing Judicial Officer: The Honorable Rosanna Malouf Peterson, U. S. District Judge
 Date of Original Sentence: June 17, 2015
 Original Offense:        Felon in Possession of a Firearm, 18 U.S.C. § 922(g)(1)
 Original Sentence:       Prison - 37 months;               Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     Thomas J. Hanlon                  Date Supervision Commenced: October 25, 2017
 Defense Attorney:        Alex B. Hernandez, III            Date Supervision Expires: October 24, 2020


                                         PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 04/02/2018; 05/02/2018; 07/18/2018; and 08/31/2018.

The probation officer believes that the offender has violated the following condition(s) of supervision:
Violation Number        Nature of Noncompliance

            8           Special Condition # 15: You shall abstain from alcohol and shall submit to testing
                        (including urinalysis and Breathalyzer) as directed by the supervising officer, but no more
                        than 6 tests per month, in order to confirm continued abstinence from this substance.

                        Supporting Evidence: Mr. Zepp is considered to be in violation of his conditions of
                        supervision by consuming alcohol on October 28, 2018.

                        On October 26, 2017, this officer met with Mr. Zepp upon his release from custody. Mr.
                        Zepp reviewed and signed the judgement and sentence, which outlined the conditions of his
                        term of supervised release.

                        On October 30, 2018, this officer contacted Mr. Zepp to follow up on his supervision status.
                        Mr. Zepp self-admitted to this officer he consumed an alcoholic beverage on October 28,
                        2018.

                        This officer reviewed the Smart Start Breathalyzer system results and found that Mr. Zepp
                        submitted a breathalyzer test on October 28, 2018, at 7:32 p.m., which registered a blood
                        alcohol content (BAC) level of 0.033. at 7:42 p.m., Mr. Zepp submitted a second test which
                        registered a BAC level of 0.023. at 7:52 p.m., and a third test which registered a BAC level
                        of 0.026.
Prob12C
Re: Zepp, Vernon Jacob
November 1, 2018
Page 2
The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this
petition in future proceedings with the violation(s) previously reported to the Court.
                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                          Executed on:      11/01/2018
                                                                            s/Arturo Santana
                                                                            Arturo Santana
                                                                            U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X ]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [X ]     Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                            Signature of Judicial Officer
                                                                                   11/1/2018
                                                                            Date
